department of the treasury internal_revenue_service washington d c uniform issue list to el ka date date legend state a employer b statute c resolution r plan x dear - tee e ke ke this is in response to a ruling_request dated date as supplemented by additional information submitted date concerning the pick up of employee contributions to plan x under sec_414 of the internal_revenue_code code the following facts and representations have been submitted participation in plan x a retirement_system sponsored by state a is mandatory by all employees of participating employers all eligible employees of employer b participate in plan x plan x requires mandatory empioyee contributions equal to two per cent of compensation from all eligible employees it has been represented that plan x meets the qualification requirements of sec_401 of the code employer b has adopted resolution r which provides that employer b will pick up the mandatory employee contributions to plan x within the meaning of code sec_414 resolution r states that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee in addition the employees will not have the option of receiving the picked-up contributions in cash instead of having the contributions paid_by employer b to plan x resolution r also provides that state a has enacted legislation statute c which enables employers that participate in plan x to pick up and pay the mandatory employee contributions to plan x statute c provides that a participating employer in plan x that has received a favorable ruling from the internal_revenue_service service for an employer pick-up program in accordance with cade sec_414 shall pick up the employee contributions required by plan x under statute c the contributions designated as employee contributions to be picked up by the employing unit within the meaning of sec_414 shall be treated as employer contributions for federal_income_tax purposes the employee's compensation must be reduced by the amount of the mandatory employee contribution and the picked-up amounts shall not be included in gross_income of the employee until such amounts are distributed based on the aforementioned facts and representations you request the following ruling no part of the mandatory employee contributions to plan x picked up by employer b on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up sec_414 of the code provides that contributions otherwise designated as employee contributions shall be treated as employer contributions if such contributions are made to a plan described in code sec_401 established by a state government or a political_subdivision thereof or any agency_or_instrumentality of any one of the foregoing and are picked up by the employing unit the federal_income_tax treatment to be accorded contributions which are picked up by the employer within the meaning of code sec_414 is specified in revrul_77_462 1977_2_cb_358 in that revenue_ruling the employer school district agreed to assume and pay the amounts employees were required by state law to contribute to a state pension_plan revrul_77_462 concluded that the school district's picked-up contributions to the plan are excluded from the employees’ gross_income until such time as they are distributed to the employees the revenue_ruling held further that under the provisions of code sec_3401 the school district's contributions to the plan are excluded from wages for purposes of the collection of income_tax at source on wages therefore no withholding for federal_income_tax purposes is required from the employees' salaries with respect to such picked-up contributions the issue of whether contributions have been picked up by an employer within the meaning of code sec_414 is addressed in revrul_81_35 1981_1_cb_255 and revrul_81_36 1981_1_cb_255 these revenue rulings established that the following two criteria must be met the employer must specify that the contributions although designated as employee contributions are being paid_by the employer in lieu of contributions by the employee and the employee must not be given the option of choosing to receive the contributed amounts directly instead of having them paid_by the employer to the pension_plan furthermore it is immaterial for purposes of the applicability of code sec_414 whether an employer picks up contributions through a reduction in salary an offset against future salary increases or a combination of both in revrul_87_10 1987_1_cb_136 the service considered whether contributions designated as employee contributions to a governmental_plan are excludable from the gross_income of the employee the service concluded that to satisfy the criteria set forth in revenue rulings and with respect to particular contributions the required specification of designated employee contributions must be completed before the period to which such contributions relate resolution r of employer b satisfies the criteria set forth in revrul_81_35 and revrul_81_36 by providing that employer b will pick up and make contributions to plan x in lieu of contributions by participating employees and no employee will have the option of receiving the contribution in cash instead of having such contribution paid to plan x accordingly based on the above facts and representations we conclude no part of the mandatory employee contributions to plan x picked up by employer b on behalf of eligible employees will constitute taxable_income to such employees in the year of the pick up but such picked-up amounts shall be includable in the gross_income of employees in the year of distribution because we have determined that the picked-up amounts are to be treated as employer contributions they are excepted from wages under code sec_3401 therefore no part of the amounts that are picked up by employer b will constitute wages for federal_income_tax withholding purposes in the taxable_year in which they are contributed to plan x in accordance with revrul_87_10 this ruling does not apply to any contribution to the extent it relates to compensation earned before the later of the effective date of the relevant statutes the date resolution r is executed or the date it is put into effect no opinion is expressed as to whether the amounts in question are subject_to tax under the federal_insurance_contributions_act no opinion is expressed as to whether the amounts in question are paid pursuant to a salary reduction agreement within the meaning of code sec_3121 this ruling is based on the assumption that plan x is qualified under code sec_401 at all relevant times this ruling is directed only to the taxpayer that requested it code sec_6110 provides that it may not be used or cited by others as precedent should you have any concerns with this letter please contact at sincerely yours maotam uo madan dua acting manager employee_plans technical group
